 1
 2
 3
 4                                    UNITED STATES DISTRICT COURT
 5                                             DISTRICT OF NEVADA
 6                                                          ***
 7    ROBERT D. BETTEN,                                              Case No. 2:18-cv-0536-KJD-NJK
 8                                                    Plaintiff,                            ORDER
 9                v.
10    ANDREW SAUL,
11                      Commissioner of Social Security.
12            Before the Court is a Report and Recommendation (#31), prepared by Magistrate Judge
13   Koppe, which recommends that the Court grant plaintiff Robert Betten’s Motion for Reversal
14   and/or Remand (#21) in part and that the Court deny Commissioner Saul’s Countermotion to
15   Affirm (#26). Commissioner Saul timely objected to the Magistrate Judge’s findings and
16   recommendation (#32), and Betten responded (#33). The Court has conducted a de novo review
17   of the portions of Magistrate Judge Koppe’s findings to which Commissioner Saul has objected
18   under 28 U.S.C. § 636(b)(1)(C) and finds that the Report and Recommendation should be
19   ADOPTED and AFFIRMED.
20            Commissioner Saul objects to Magistrate Judge Koppe’s finding that Administrative Law
21   Judge Cynthia Hooper (“ALJ”) errantly determined that Betten’s residual functional capacity
22   allowed him to stand for six-hours per day despite multiple doctors’ reports that Betten could
23   stand, at most, four hours per day.1 A social security claimant’s residual functional capacity is
24   “the most [he] can still do despite [his] limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a). The
25   ALJ may consider medical evidence, testimony, and the claimant’s credibility to determine his
26
27            1
                The Magistrate Judge also found that the ALJ’s determination was not harmless error. Commissioner Saul
     did not object to that finding, and the Court will not reach it here. See United States v. Reyna-Tapia, 328 F.3d 1114,
28   1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings and recommendations
     de novo if objection is made, but not otherwise”).
 1   functional capacity. See, e.g., Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1226 (9th
 2   Cir. 2009). Although residual functional capacity is an administrative determination, the ALJ
 3   cannot substitute her own medical opinion for independent clinical findings. See Tackett v.
 4   Apfel, 180 F.3d 1094, 1102–03 (9th Cir. 1999); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.
 5   1996) (An ALJ “must not succumb to the temptation to play doctor and make [her] own
 6   independent medical findings”). The Court will uphold the ALJ’s determination if it is supported
 7   by substantial evidence. 42 U.S.C. § 405(g).
 8          The Commissioner does not dispute that multiple doctors found that Betten was unable to
 9   stand more than four hours per day. See, e.g., Physician Report at A.R. 80 (four-hour standing
10   limitation); A.R. 96 (same); A.R. 373 (same); A.R. 563 (two-hour standing limitation); A.R. 570
11   (same). Instead, the Commissioner argues that other evidence in the record justifies the ALJ’s
12   less restrictive six-hour standing limitation. Specifically, Commissioner Saul cites portions of
13   physician’s reports that Betten was “neurologically intact without evidence of problems
14   walking” (A.R. 29–33), that Betten did not show signs of “muscle wasting” and did not need a
15   cane to walk (A.R. 371–72); and that Betten’s physicians advised him to return to full activity
16   after knee surgery (A.R. 354, 443). That evidence, the Commissioner argues, supports a six-hour
17   per day limitation and not a four- or two-hour limitation.
18          However, as Magistrate Judge Koppe found, the fact that Betten was “able to walk does
19   not explain how long he is able to walk or stand.” Mag. R&R 11, ECF No. 31 quoting Hystad v.
20   Berryhill, No. C17-1702 RAJ, 2018 WL 4091034, at *3 (W.D. Wash. Aug. 28, 2018) (first
21   emphasis added). None of the medical opinions in this record support a six-hour standing
22   limitation, and the ALJ did not provide sufficient explanation to deviate from the multiple
23   reports that recommended a two- or four-hour limit. Therefore, the Court agrees with the
24   Magistrate Judge’s finding that the ALJ’s determination is not supported by substantial evidence.
25          Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
26   Recommendation (#31) is ADOPTED and AFFIRMED. Plaintiff Robert Betten’s Motion to
27   Remand to the Social Security Administration (#21) is GRANTED, and Commissioner Saul’s
28   Countermotion to Affirm the Agency’s Decision (#26) is DENIED.



                                                    -2-
 1          This case is hereby REMANDED to the Social Security Agency for further proceedings.
 2   Dated this 20th day of August, 2019.
 3
 4                                             _____________________________
                                               Kent J. Dawson
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
